Citation Nr: 0601011	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  91-48 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES


1.  Entitlement to an increased evaluation for arthritis of 
the right hand, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for a skin 
disorder of the feet, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from November 1940 to November 
1954, from December 1954 to June 1957, and from August 1957 
to August 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).  This case has been advanced on the docket.

This case was previously before the Board in June 1992, 
January 1996 and September 2003 when it was remanded due to 
revisions in the rating criteria.  Because of the veteran's 
extensive joint and skin disorders, the claim was also 
remanded for medical opinions to more precisely identify the 
nature of his service connected skin and joint disabilities.  
The result of these opinions is that the issues on appeal 
have been identified as arthritis (both osteoarthritis and 
gouty arthritis) of the right hand, identified as simply 
arthritis of the right hand, and tinea pedis and 
dermatophytosis of both feet, identified simply as a skin 
disorder of the feet.  


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran's arthritis of the right hand is manifested 
by X-ray evidence of osteoarthritis and limitation of motion 
that is at least noncompensable, and subjective complaints of 
pain without ankylosis.

3.  The veteran's skin disorder of the feet is manifested by 
slight scaliness of the feet, hyperkeratosis and intermittent 
itching of the feet without exudation or constant itching, 
extensive lesions, or marked disfigurement, does not involve 
at least 20 percent of the veteran's body, and does not 
require systemic therapy.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for arthritis of the right hand are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2005).

2.  The criteria for an evaluation in excess of 10 percent 
for a skin disorder of the feet are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.118, Diagnostic Code 7813 (prior to and from August 30, 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a December 1961 rating decision, the RO initially granted 
service connection for osteoarthritis of the right hand and 
denied service connection for chronic dermatophytosis of the 
toes of both feet, not shown on examination at separation.  
On appeal to the Board, the veteran contended that his 
arthritis condition involved both hands and the elbows.  The 
Board in a September 1962 decision denied extending service 
connection for arthritis beyond the right hand, noting that 
only the right hand was noted on separation examination, and 
granted service connection for dermatophytosis of the toes 
not shown in service, but immediately after on VA 
examination.  Noncompensable evaluations were assigned for 
both disabilities.

In April 1969, service connection was granted for "gouty 
arthritis" based on a report of elevated serum uric acid in 
service.  A 20 percent evaluation was assigned.  VA 
examination in February 1972 noted osteoarthritis of several 
joints, and gouty arthritis, "no signs at present."  

The veteran filed a claim for increased rating for his 
arthritis, claiming that his arthritis was all over the body.  
The veteran's noncompensable evaluation was continued by the 
RO.  In a February 1979 decision, the Board noted that the 
veteran's service connected osteoarthritis of the right hand 
was traumatic in nature and any subsequently developing 
degenerative arthritis in other areas may not be considered 
part and parcel thereof.

In December 1981, the RO determined the April 1969 decision 
of the RO rating gouty arthritis separately from 
osteoarthritis of the right hand was clearly and unmistakably 
erroneous, as they involved the same extremity, and combined 
the evaluation for osteoarthritis and gouty arthritis.  The 
RO also granted an increased 10 percent evaluation for the 
veteran's tinea pedis based on recent dermatology 
examination.  

In February 1990, the veteran filed a claim for increased 
ratings for his service connected gouty arthritis and skin 
condition, claiming that they had increased in severity.  The 
RO denied the claims, which the veteran appealed to the 
Board.  

In July 1992 the Board remanded the claim for current VA 
examinations and an opinion on the type of arthritic process 
of each affected joint specifically identified.  A February 
1993 VA joints examination noted painful movement of all 
joints, but no limitation of motion of the upper extremities.  
The assessment included degenerative osteoarthritis of the 
spine, and generalized degenerative joint disease, but did 
not mention the right hand.  On VA systemic diseases 
examination, the veteran complained of right hand pain and 
also described episodes of exacerbation of his gouty 
arthritis at least four times a year.  Gout was not 
diagnosed, and uric acid was noted to be within reference 
ranges on clinical testing.  An X-ray examination arthritic 
survey noted spurring and whiskering of the distal phalanges 
of both hands.

In April 1994, the veteran wrote that he wanted an increased 
rating for his arthritis "not to be confused with gout," 
specifically mentioning loss of strength in his right hand, 
as well as back and neck pain.  The RO obtained a medical 
statement from M. Pagan, M.D., who wrote that the veteran's 
cervical and thoracic spine disabilities were not 
etiologically related to the veteran's service connected 
disability and the RO denied service connection for these as 
separate disabilities in a January 1995 rating decision.  In 
a May 1995 statement, the veteran argued that he was entitled 
to separate ratings for his gout of the right hand and the 
osteoarthritis of the right hand.

In January 1996, the Board remanded the claim for additional 
examination of the veteran, including a dermatological 
examination, and directed the RO to reevaluate the veteran's 
gouty arthritis separately.  

In an August 1996 VA dermatological examination, the veteran 
referred to scaliness of his soles, and changes in his 
toenails and hands.  He also referred to treatment for a face 
rash and multiple skin cancers.  On examination, the veteran 
had scaly soles and maceration on his toe webs.  There was 
yellowish dystrophic toenail changes with subungual 
hyperkeratosis.  He also had erythema of the face with scaly 
hyperkeratotic lesions and a purpuric lesion on his right 
forearm.  The diagnoses were tinea pedis, tinea unguium, 
actinic keratosis, rosacea and status post basal and squamous 
cell skin cancers.

On a VA bones examination in August 1996, the examiner noted 
that the veteran had been tracked for gouty arthritis since 
he was in the service.  He claimed that attacks occurred 
eight times per year and involved multiple joints, including 
the hands but less frequently.  On examination, there was no 
swelling erythema, deformity, instability or tenderness to 
palpation of any joint in the upper extremities.  Range of 
motion of both wrists were to 70 degrees flexion and 35 
degrees extension.  The examiner noted that there was no 
evidence of gouty arthritis in any joint and there was no 
excess fatigability, weakness or incoordination.  Another 
arthritis survey was indicated, but the veteran declined due 
to concerns about increased radiation exposure on repeated X-
ray examination.  

On VA joints examination in August 2001, the veteran 
complained of moderate pain in the ankles and the anterior 
aspect with easy twisting of the ankles while walking.  He 
also referenced cervical and low back localized pain.  No 
other joint pain in the upper and lower extremities was 
reported and he denied any treatment during the last year due 
to gout.  

On VA skin examination in September 2001, the examiner noted 
mild scaliness on the toe webs and soles with maceration.  
There was an early yellowish discoloration with subungual 
hyperkeratosis of the great toenails bilaterally.

In May 2003, a VA examiner reviewed the medical evidence and 
stated in his opinion that the medical evidence showed that 
the veteran's arthritis shown on recent X-ray examination was 
due to the natural process of aging and not etiologically 
related to his service connected right hand disability.

In a June 2003 VA skin diseases examination, the examiner 
commented regarding the relationship between all the 
veteran's current skin problems and his service connected 
skin disability of the toes.  The examiner noted that he did 
not have any new skin condition for which he is not already 
service connected involving his toes.

On VA examinations in December 2004 and May 2005, the veteran 
complained of pain in the right hand on a daily basis.  He 
took an analgesic daily, with mild relief and no side 
effects.  He had flare-ups of joint symptoms with a severity 
of 9/10, affecting him on a weekly basis, mainly in the 
morning and with a duration of 2 to 3 hours.  His 
precipitating factors included cloudy or rainy days and 
alleviating factors included hot showers and medication.  
Flare ups had not resulted in additional limitation of 
motion.  The examiner noted that there was no evidence of 
edema, effusion or redness of the hand.  There was no 
ankylosis of the hand.  X-ray examination revealed 
osteoarthritic changes of the hand.

On VA skin examination in December 2004, the veteran reported 
that he used Desenex powder on a daily basis for his foot 
condition and complained of itching.  The examiner noted 
there was some slight scaling on the fourth inter-toe space 
on both feet.  There was subungual hyperkeratosis on the left 
big toenail.  There were keratotic plaques on the face 
covering about 2 percent of the exposed skin, less than 1 
percent of the entire skin was involved.  The diagnosis was 
tinea pedis, tinea unguium, actinic keratosis on the face, 
and basal cell carcinoma by history the latter two which the 
examiner noted were not related to his service connected 
disability.  The examiner further indicated that the skin 
conditions did not affect his ability to perform normal daily 
activities.  

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002 & Supp. 2005).  VCAA applies to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  The VCAA enhanced VA's duty to assist a 
claimant in developing facts pertinent to his claim, and 
expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for increased ratings for arthritis of the right hand and 
skin disorder of the feet in the June 1990 rating decision, 
the July 1991 statement of the case (SOC), and supplemental 
statements of the case (SSOC) issued in March 1994, June 
1996, June 2002 and June 2005, as well as letters sent to the 
veteran to include a March 2004 VCAA compliance letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the March 2004 
letter as well as the June 2005 SSOC, VA informed the veteran 
that VA must make reasonable efforts to assist a veteran in 
obtaining all evidence necessary to substantiate a claim, 
such as medical records, employment records, or records from 
other Federal agencies.  VA further informed the veteran that 
as long as he provided enough information about these 
records, VA would assist in obtaining them, but noted that he 
had the ultimate responsibility to make sure that these 
records were received by VA.  VA also told him that it would 
assist him by providing a medical examination or obtaining a 
medical opinion if it decided that such was necessary to make 
a decision on the claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically done in the March 2004 letter to the 
veteran.  

While full VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claims on appeal, 
notice was provided by the AOJ as stated above, prior to 
issuance of an SSOC in June 2005, and prior to transfer and 
certification of the appellant's case to the Board, and as 
described above the content of the notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2005).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained, which consist primarily of VA records of treatment 
from the VA medical center in San Juan, but also include 
private records of treatment.  VA has provided examinations 
of the veteran and/or sought medical opinions in February 
1993, August 1996, August and September 2001, May and August 
2003, December and May 2004, and in May 2005.  He has been 
provided the opportunity to present evidence and testimony in 
hearings before a hearing officer at the RO, and before a 
Veterans Law Judge but has declined.  The veteran has not 
identified, and the record does not show that there are any 
unobtained records which could substantiate the veteran's 
claims for increased ratings.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the appellant with the development 
of evidence is required.  

Legal Criteria

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2005) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2005).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2005).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2005).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2005); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

When the criteria for evaluating a veteran's disability 
changes during the period of the appeal, the Board must 
consider which criteria to apply.  Changes in the regulations 
may be applied from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria. VAOPGCPREC 
3-2000 (Apr. 10, 2000).

I.  Arthritis of the Right Hand 

Although the veteran has claimed that complaints of pain 
involving multiple joints are related to his service 
connected arthritis of the right hand, the medical evidence 
conclusively shows that arthritis shown on recent X-ray 
examination was due to the natural process of aging and not 
etiologically related to his service connected right hand 
disability.  As such, the Board will only consider 
manifestations of right hand disability when evaluating the 
veteran's service connected condition.

Diagnostic Code 5003 provides that degenerative arthritis 
established by x-ray findings will be rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations warrants a 20 percent 
disability evaluation.  X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups warrants a 
10 percent disability evaluation.

After review of the evidence of record, the Board concludes 
that entitlement to an increased disability evaluation for 
arthritis of the right hand is not warranted.  The veteran is 
appropriately rated 10 percent for symptoms which include X-
ray evidence of osteoarthritis changes in the right hand and 
some slight limitation of motion.  A higher rating evaluation 
is not possible under Diagnostic Code 5003 in the absence of 
occasional incapacitating exacerbations which have not been 
shown in this case.  Other diagnostic codes have been 
considered but all require at least ankylosis of the right 
wrist or fingers which have not been shown.  Neither has he 
shown any swelling, deformity, effusion, erythema, or 
instability.  The only objective findings of disability have 
been X-ray evidence of osteoarthritis and subjective 
complaints of pain.

The Board has considered the veteran's complaints of pain in 
his right hand during his episodes of gout.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the Court held that 38 C.F.R. 
§§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated, and that the 
Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40, separate 
from any consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 (1995).  
However, in this case there is no evidence of excess 
fatigability, weakness or incoordination, and on recent VA 
examination, the examiner indicated that there was no 
additional limitation of motion on flare ups.  As such, 
functional impairment is not shown to a degree beyond that 
contemplated by his current 10 percent evaluation, and he is 
deemed adequately evaluated at his current 10 percent 
disability level.  In this regard, the Board notes the 
veteran has not alleged or demonstrated any compensable 
limitation of motion associated with his complaints of pain.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for arthritis of the right 
hand.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

II.  Skin Disorder of the Feet 

Although the veteran suffers from multiple skin problems, the 
medical evidence consisting of the June 2003 opinion shows 
clearly that the veteran's actinic keratosis and status post 
skin cancers are not related to his service connected 
disability.  As such, the Board will only consider his skin 
disorder of the feet when evaluating his disability.

The veteran's skin disorder of the feet is rated under 
Diagnostic Code 7813 for dermatophytosis, which is rated 
under Diagnostic Code 7806 for eczema.  During the pendency 
of this appeal, changes were made to the Schedule for Rating 
Disabilities for skin disorders, as set forth in 38 C.F.R. § 
4.118.  Under the old criteria, Diagnostic Code 7806 provides 
a 10 percent rating for a skin disorder with exfoliation, 
exudation or itching, involving an exposed surface or 
extensive area.  The next higher rating of 30 percent 
contemplates a skin disorder with exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating contemplates a skin disorder with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or being exceptionally repugnant.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806 (2002).

Under the new criteria, effective August 30 2002, when the 
disorder covers less than 5 percent of the entire body or 
less than 5 percent of exposed areas are affected, and no 
more than topical therapy is required during the past 12-
month period, a noncompensable rating is assigned.  A 10 
percent rating is assigned when at least 5 percent, but less 
than 20 percent of the entire body is covered; or at least 5 
percent, but less than 20 percent of exposed areas are 
affected; or intermittent systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, are 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is warranted 
for dermatitis or eczema, affecting 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas, or for 
dermatitis or eczema that requires systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent disability rating is 
assigned for dermatitis or eczema, affecting more than 40 
percent of the entire body or more than 40 percent of exposed 
areas, or for dermatitis or eczema that requires constant or 
near-constant systemic therapy, such as corticosteroids or 
other immunosuppressive drugs, during the past 12-month 
period.  38 C.F.R. § 4.118, Diagnostic Code  7806 (2005). 

The veteran's skin disorder of the feet is manifested by 
slight scaliness of the feet, hyperkeratosis and intermittent 
itching of the feet.  A higher evaluation would require 
constant itching, extensive lesions, or marked disfigurement 
under the old criteria, which is not shown in this case.  
Neither does the evidence show that his skin disorder of the 
feet involves at least 20 percent of the veteran's body, or 
requires systemic therapy as required under the new criteria.

The preponderance of the evidence of record is against an 
evaluation in excess of 10 percent for skin disorder of the 
feet.  Because the evidence for and against a higher 
evaluation is not evenly balanced, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

An increased evaluation for arthritis of the right hand is 
denied.

An increased rating for a skin disorder of the feet is 
denied.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


